DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Interpretation
New claim 12 is seen as having sufficient support in the specification since pg. 5, lines 12-15 describes the supply voltage network as being designed to have 3 phases which one of ordinary skill in the art would recognize as requiring AC voltage because DC voltage is only capable of having one phase.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 12, the claim recites the limitation “a wired external AC supply voltage network” which renders the claim indefinite because it is unclear whether this is the same or different than the previously recited “wired external supply voltage network” of claim 1. For purposes of examination, this will be treated as further limiting the “wired external supply voltage network” of claim 1 to be a wired external AC voltage network.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-6 and 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Anderson et al. (US 2015/0282857) in view of Ilg (US 6,512,307).
Regarding claim 1, Anderson teaches a medical device (see Figs. 3-4) comprising: a first processor that includes a data interface and a memory (see controller stage 330 with FPGA and suitable memory; [0066] and [0111]-[0112], Fig. 3) and a voltage supply for the first processor (see voltage supplied by each of the PCIe busses 135; [0067], Fig. 4), wherein the first processor is configured to exchange data with an external device (see energy module controller exchanging data with external host controller module 130 which is also configured to communicate with an external hospital network; [0066]-[0068], Fig. 4) and transmit and/or receive data via at least one conductor of the voltage supply (see transmission of requests for energy and/or receipt of data from the host controller 130 via at least one of the PCIe busses 135, [0066]-[0068]). However, Anderson fails to teach wherein the voltage supply is configured to be connected to a wired external supply voltage network, and wherein the first processor is configured to transmit and/or receive data via at least one conductor of the supply voltage network.
Ilg teaches a communication system for electronic devices (see Figure) comprising an electronic control unit (see ECU 15, modem 16, and parallel coupling circuits 18 and 19, as shown in the Figure) having a voltage supply to supply to the electronic control unit 15 and/or other components present in the electronic apparatus (see voltage regulator; col. 3, lines 48-56). Ilg further teaches wherein the voltage supply is configured to be connected to a wired external supply voltage network (see connectors 9 and 10 to the voltage supply lines 6 and 3, as shown in the Figure), and wherein the electronic control unit comprises a data interface (see modem 16, and parallel coupling circuits 18 and 19, as shown in the Figure) in order to exchange data with an external device (see data exchange between electronic apparatus 7 and electronic apparatus 8, or to another electronic apparatus; col. 4, lines 27-59), wherein the data interface is configured to transmit and/or receive data via at least one conductor of the supply voltage network (see transmission and receipt of data through conductors 9 and 10, col. 4, lines 27-59). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified each of the energy modules, the voltage supplies for the energy modules, and host controller as taught by Anderson to comprise a voltage supply configured to be connected to a wired external supply voltage network, and wherein data interfaces of the first processor and host controller each comprises a modem in order to exchange data with an external device, wherein the respective modems are configured to transmit and/or receive data via at least one conductor of the supply voltage network in light of Ilg, the motivation being to provide the advantages of high reliability of operation and minimal additional wiring costs since separate data transmission lines are not required, resulting in weight and cost savings (see Ilg col. 5, lines 28-32). It is also noted that Ilg is analogous prior art since the prior art reference is reasonably pertinent to the problem faced by applicant of data transmission over a voltage supply line (see also use in other electronic apparatuses being contemplated; Ilg: col. 5, lines 20-24).
Regarding claim 2, Ilg further teaches wherein the data interface comprises a modem (see modem 16, and parallel coupling circuits 18 and 19, col. 4, lines 27-59), by means of which a data signal can be modulated onto a supply signal of the supply voltage network, and/or a data signal modulated onto the supply signal of the supply voltage network can be demodulated from said supply signal (see modulation/demodulation of signals onto and from the voltage supply signals on the voltage supply lines 3 and 6; col. 4, lines 27-59).
Regarding claim 3, Ilg further teaches wherein the modem comprises at least one frequency filter (see parallel coupling circuits being band-pass filters; col. 4, lines 33-35).
Regarding claim 4, Anderson in view of Ilg further teaches wherein the memory is configured to temporarily store data which are received or which are to be transmitted via the data interface (the functions and data transmission by control unit 15 as taught by Ilg  col. 4, lines 27-59 require a form of memory to store the data and functions for transmitting and receiving as claimed; see also memory units containing executable instructions or code, Anderson: [0112]).
Regarding claim 5, Anderson in view of Ilg further teaches wherein the data to be transmitted via the data interface comprise operating data and/or diagnostic data (see Anderson: operation commands for the modules in [0068] and diagnostic sampling of the waveforms in [0110]).
Regarding claim 6, Anderson in view of Ilg further teaches wherein the data to be received via the data interface comprise configuration data (see Anderson: determination of type and number of energy modules in the system in [0068]).
Regarding claim 9, Anderson further teaches wherein the medical device is an electrosurgical generator (see electrosurgical generator platform; [0062]-[0063], Figs. 1 and 3-4).
Regarding claim 10, Anderson in view of Ilg teaches a medical device system, comprising: a medical device as claimed in claim 1 (see rejection of claim 1 above), and a maintenance device (see Anderson: host controller module 130 configured to maintain data on the type and number of energy modalities installed in the system and data storage, [0067]-[0068]) which is configured to be connected to the supply voltage network (see modification to host controller module 130 with connection to the external supply voltage network as directed by the modification rationale relied upon for the rejection of claim 1 above), wherein the maintenance device comprises a second processor that includes a data interface and a memory (see host controller 130 as a second processor that includes processing circuitry as a data interface and memory containing programming to support its functionality; [0067]-[0068], [0111]-[0112], Fig. 4), the second processor being configured to exchange data with the medical device via the at least one conductor of the supply voltage network (see modification to host controller module 130 with a modem and parallel coupling circuits as directed by the modification rationale relied upon for the rejection of claim 1 above). 
Regarding claim 11, Anderson in view of Ilg teaches a medical device system (see Figs. 3-4), comprising: a first medical device (see Anderson: first energy module 120 in Fig. 4), and at least a second medical device (see Anderson: additional energy modules 120 as shown in Fig. 4, it is noted that the host controller module 130 can be reasonably considered to be included in any of the additional medical devices since it is connected to all modules), wherein the first medical device and the at least one second medical device are respectively designed and configured according to claim 1 (see modification to the energy modules of Anderson in view of Ilg as directed by the combination of references for the rejection of claim 1 above), to exchange data with one another (see modems and parallel circuitry incorporated into each module and host controller that are configured to exchange data with one another as directed by the combination of references for the rejection of claim 1 above).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Anderson in view of Ilg and in further view of Shelton, IV et al. (US 2019/0125459).
Regarding claim 7, Anderson in view of Ilg teaches the limitations of claim 1, however Anderson in view of Ilg fails to teach wherein the first processor is further configured to encrypt data before the transmission and/or decrypt data after the reception.
Shelton, IV teaches a medical device (see Fig. 10) comprising the use of encryption and decryption (see [0763]) to communicate identification information between a surgical hub with a connected device to it (see surgical hub 206; [0763], Fig. 10) to another system for authentication of a surgical instrument or to control which surgical instruments/energy devices are being used to perform surgical procedures (see [0763]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the first processor as taught by Anderson in view of Ilg to encrypt data before the transmission and/or decrypt data after the reception in light of Shelton, IV, the motivation being to provide the advantage of securing data being passed through the external voltage supply network while ensuring the safety and well-being of surgical patients (see [0763]).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Anderson in view of Ilg and in further view of Brierton et al. (US 2018/0228559).
Regarding claim 8, Anderson in view of Ilg teaches the limitations of claim 1, however Anderson in view of Ilg fails to teach wherein the first processor is further configured to transmit data in response to a request signal.
Brierton teaches a surgical system (see Fig. 4) comprising a controller (see controller 405, Fig. 4) configured to control an arm transceiver to transmit a query to an instrument (see [0067]) and wherein the instrument responds to the query by retrieving the requested data from a data store and transmits the request data for output back to the controller (see [0067]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the first processor as taught by Anderson in view of Ilg to transmit data in response to a request signal in light of Brierton, the motivation being to provide the ability to request specific data parameters from the energy modules (see Brierton [0067]).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Anderson in view of Ilg and in further view of Ott et al. (US 5081440) (“Ott”).
Regarding claim 12, Anderson in view of Ilg teaches the limitations of claim 1, however Anderson in view of Ilg fails to teach wherein the voltage supply is configured to connect to a wired external AC supply voltage network.
Ott teaches a bus coupler for transmitting data across a power line (see Fig. 1) comprising voltage supplies (see bus branches 11, Fig. 1) connected to an external wired voltage supply network (see bus conductors 12 and 13, Fig. 1) that is further configured to connect to an external AC supply voltage network to provide power to the DC voltage supply lines (see bus conductors 12 and 13 connected to a-c to d-c convertor 6 that must be configured to connect to an external AC supply voltage network for AC voltage supply to convert to DC voltage, col. 3, lines 31-33). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the battery powered external voltage supply network as taught by Anderson in view Ilg to be configured to connect to an external AC supply voltage network through a AC-DC converter to power the DC voltage supply lines instead of using batteries to power the DC power lines in light of Ott, the modification being a matter of simple substitution to one of ordinary skill in the art for the purpose of substituting one manner of power supply for the DC voltage supply lines to another suitable power supply for the DC voltage supply lines. The result of the substitution would have predictably resulted in the DC voltage supply lines being powered by an external AC supply voltage network for a more reliable electrical power source that does not require the replacement of batteries.
Response to Arguments
Applicant's arguments filed 12 September 2022 have been fully considered but they are not persuasive. It is also noted that new claim 12 is rejected using newly found prior art and applicant’s arguments directed to claim 12 do not encompass the newly found prior art.
In response to applicant’s argument directed to why one of ordinary skill in the art would not combine Anderson and Ilg as set forth in the rejection of claim 1 (see Remarks pgs. 6-7), the examiner respectfully disagrees. The examiner generally contends that the teachings of Anderson and Ilg are not divergent as argued by applicant since both voltage networks are the same type of voltage (specifically DC voltage). Specifically, one of ordinary skill would readily recognize that both the parallel DC supply network for passing data of Ilg and the separate PCIe busses 135 for passing data of Anderson operate using DC voltage and thus the parallel DC supply network as taught Ilg would have been predictably compatible for transmission of data between the modules and host controller of Anderson with the added benefit of minimizing additional wiring costs since separate data transmission lines are not required, resulting in weight and cost savings (see Ilg col. 5, lines 28-32). It is also noted that Ilg contemplates use of its data transmission circuit in other electronic apparatuses (see Ilg: col. 5, lines 20-24).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN W COLLINS whose telephone number is (408)918-7607. The examiner can normally be reached M-F 9:00 AM-5:00 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Rodden can be reached on 303-297-4276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SEAN W COLLINS/Examiner, Art Unit 3794                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       



/JOANNE M RODDEN/Supervisory Patent Examiner, Art Unit 3794